Per Curiam.
A judgment was entered in this case for $250, the amount of the principal of a promissory note, $68.10 interest, and $43.30 costs, making in the aggregate $361.40. A bond was given in the sum of $800, conditioned both as an appeal and a supersedeas bond. It should have been given for double the amount of the judgment and costs, plus $200, the amount required for an appeal bond. The case was tried to the court as an action at law, and findings of fact were made and filed in the cause. No exceptions were taken to the findings.
The respondent moves to dismiss the appeal for the reasons stated. The motion must be sustained. The bond is not in form or substance such as to render the appeal effectual. Hassett v. Fraternal Brotherhood, ante p. 161, 109 Pac. 305; Pierce v. Willeby, 20 Wash. 129, 54 Pac. 999; Beezley v. Sessions, 22 Wash. 125, 60 Pac. 130; Galloway v. Tjos*268sem, 22 Wash. 108, 60 Pac. 129; Sumner v. Rogers, 21 Wash. 861, 58 Pac. 214; Hawthorn v. Washington & Great Western R. Co., 88 Wash. 707, 74 Pac. 1185; Winchester v. Morris, 33 Wash. 706, 74 Pac. 861. Where there are no exceptions to the findings of fact, the evidence will not-be reviewed. Cornthwaite v. Barrington Transportation Co., 55 Wash. 889, 104 Pac. 609.
Dismissed.